Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 10, 2022 has been received, Claims 2-18 and 20-21 are currently pending.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 recites “wherein the first hexagonal ridge has a triangular or generally triangular shaped cross section”. After a full review of Applicant’s disclosure, it does not appear there is support for the ridge having a triangular or generally triangular shaped cross section. Applicant’s specification in Para.60 states that it is the side wall of the matrix which has a triangular or generally triangular shaped cross section, not the ridge. Applicant specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “wherein the first hexagonal ridge has a triangular or generally triangular shaped cross section”. After a full review of Applicant’s disclosure, it does not appear there is support for the ridge having a triangular or generally triangular shaped cross section. Applicant’s specification in Para.60 states that it is the side wall of the matrix which has a triangular or generally triangular shaped cross section, not the ridge. Therefore, the current limitation is regarded as new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites “wherein the first hexagonal ridge has a triangular or generally triangular shaped cross section”. The claimed limitation is indefinite as it is unclear how the ridge as currently claimed, i.e. which is the meeting point of two sloped surfaces, can have a triangular or generally triangular shaped cross section. After a full review of Applicant’s disclosure, particularly para.60, it appears Applicant meant that the common side wall, has the triangular or generally triangular shaped cross section. Claim 9 is rejected as best understood by examiner.
Claim 18 recites “a ridge”. The claimed limitation is indefinite as Claim 9 previously recites “a first ridge” and “a second ridge”. It is unclear if Applicant is meaning to claim an additional ridge or refer to one of the previously claimed ridges of Claim 9. Claim 18 is rejected as best understood by examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 2-5, 7-8, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (US 2013/0118036).
Regarding Claim 2, Gibson discloses a ground-engaging component (20) for an article of footwear, comprising: a ground-facing surface (i.e. bottom surface of 20 which is located at the depth of the recesses 42); an upper-facing surface (i.e. top surface of 20) opposite the ground-facing surface; and a matrix structure (of 28) extending from the ground-facing surface and defining a plurality of cells (42), wherein the plurality of cells includes a first adjacent cell pair including a first cell and a second cell (See annotated Figure below; it is noted that any adjacent cells can be considered a “first adjacent cell pair” and the annotated Figure is illustrative of only one pair), wherein the matrix structure includes a first common side wall (28) that extends between and separates the first cell and the second cell, wherein the first common side wall includes: (a) a first surface (44 of first cell) facing the first cell and (b) a second surface (44 of second cell) facing the second cell (as seen in the annotated Figure below), and wherein the first surface and the second surface slope toward one another in a direction from the upper-facing surface toward the ground-facing surface (para.16), wherein the first surface (44 of first cell) and the second surface (44 of second cell) meet at a ridge (46), and wherein the first surface is curved in a height dimension direction extending 


    PNG
    media_image1.png
    538
    747
    media_image1.png
    Greyscale





Regarding Claim 4, Gibson discloses a ground-engaging component according to claim 2, wherein the first cell is an open cell (as seen in Fig.2, the cell is open at a top portion).

Regarding Claim 5, Gibson discloses a ground-engaging component according to claim 2, wherein the first cell is a partially open cell (as seen in Fig.2, the cell is partially open in that it is open at a top portion and closed at a bottom portion).

Regarding Claim 7, Gibson discloses a ground-engaging component according to claim 2, wherein the first surface and the second surface meet at a ridge (46) such that the first common side wall (28 between 1st & 2nd cells) has a generally triangular shaped cross section extending from the upper-facing surface to the ridge (para.16; i.e. the recess has slanted walls from 48 to 46 which would create a generally triangular cross section of the wall between the 1st & 2nd cells).

Regarding Claim 8, Gibson discloses a ground-engaging component according to claim 2, wherein the matrix structure defines a first ridge (first cell: second of 44 from 48) extending around the first cell and a second ridge (second cell: second of 44 from 48) extending around the second cell, and wherein the first ridge and the second ridge 

Regarding Claim 20, Gibson discloses a ground-engaging component according to claim 2, wherein the plurality of cells includes a third cell, wherein the first cell and the third cell form a second adjacent cell pair (see annotated Figure with Claim 2), and wherein the matrix structure includes a second common side wall (28) that extends between and separates the first cell and the third cell (see annotated Figure with Claim 2).

Regarding Claim 21, Gibson discloses a ground-engaging component according to claim 20, wherein geographical centers (48; para.16) of the first cell, the second cell, and the third cell are substantially aligned in a rear lateral to forward medial direction of the ground-engaging component (see annotated Figure with Claim 2).


5.	Claim(s) 2-8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wawrousek (US 2014/0182170).
Regarding Claim 2, Wawrousek discloses a ground-engaging component (Fig.26A) for an article of footwear, comprising: a ground-facing surface (i.e. bottom surface of solid rim area of 420); an upper-facing surface (i.e. top surface of 420) opposite the ground-facing surface; and a matrix structure (415,430) extending from the st cell) facing the first cell and (b) a second surface (i.e. surface of 415 facing 2nd cell)  facing the second cell, and wherein the first surface and the second surface slope toward one another in a direction from the upper-facing surface toward the ground-facing surface (as seen in Fig.18), wherein the first surface and the second surface meet at a ridge (i.e. top surface of 415; as seen in annotated Figure below), and wherein the first surface is curved (at 257 of 245) in a height dimension direction extending from the upper-facing surface toward the ridge forming a concave surface (as seen in Fig.17A-H).

    PNG
    media_image2.png
    560
    588
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    480
    806
    media_image3.png
    Greyscale

Regarding Claim 3, Wawrousek discloses a ground-engaging component according to claim 2, wherein the first cell is a closed cell (as seen in the annotated Figure above, the 1st cell is completely surrounded by the side wall and is therefore closed).

Regarding Claim 4, Wawrousek discloses a ground-engaging component according to claim 2, wherein the first cell is an open cell (as seen in the annotated Figure above, the 1st ‘or’ cell is not completely surrounded by the side wall and has an open side, therefore it is open).

Regarding Claim 5, Wawrousek discloses a ground-engaging component according to claim 2, wherein the first cell is a partially open cell (as seen in the annotated Figure above, the 1st ‘or’ cell is not completely surrounded by the side wall and has an open side, therefore it is partially open).


Regarding Claim 7, Wawrousek discloses a ground-engaging component according to claim 2, wherein the first surface and the second surface meet at a ridge (as seen in the annotated Fig.18 above) such that the first common side wall (415) has a generally triangular shaped cross section extending from the upper-facing surface to the ridge (as seen in the annotated Fig.18 above, the first and second surfaces slope from the wider base to the narrower ridge, which would create a generally triangular cross section of the wall between the 1st & 2nd cells).

Regarding Claim 8, Wawrousek discloses a ground-engaging component according to claim 2, wherein the matrix structure defines a first ridge (i.e. first cell ridge) extending around the first cell and a second ridge (i.e. second cell ridge) extending around the second cell, and wherein the first ridge and the second ridge include a common portion (i.e. at the common wall 415 the ridges share a common portion) 

Regarding Claim 20, Wawrousek discloses a ground-engaging component according to claim 2, wherein the plurality of cells includes a third cell, wherein the first cell and the third cell form a second adjacent cell pair (see annotated Figure with Claim 2), and wherein the matrix structure includes a second common side wall (415) that extends between and separates the first cell and the third cell (see annotated Figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 9-14 and 16-18 is/are rejected, insofar as is definite, under 35 U.S.C. 103 as being unpatentable over Gibson (US 2013/0118036) in view of Inohara (US 3,849,915).
	Regarding Claims 9 and 10, Gibson discloses a ground engaging component (20) comprising: a ground-facing surface (i.e. bottom surface of 20 which is located at the depth of the recesses 42); an upper-facing surface (i.e. top surface of 20) opposite the ground-facing surface; and a matrix structure (of 28) extending from the ground-facing surface and defining a plurality of cells (42), wherein the plurality of cells includes a first adjacent cell pair including a first cell and a second cell (See annotated Figure associated with Claim 2 of Gibson above; it is noted that any adjacent cells can be considered a “first adjacent cell pair” and the annotated Figure is illustrative of only one pair), wherein the matrix structure includes a first common side wall (28) that extends between and separates the first cell and the second cell, wherein the first common side wall includes: (a) a first surface (44 of 2st cell) facing the first cell and (b) a second surface (44 of 2nd cell) facing the second cell (as seen in the annotated Figure associated with Claim 2 of Gibson above), and wherein the first surface and the second surface slope toward one another in a direction from the upper-facing surface toward the ground-facing surface (para.16), where in the matrix structure defines a first ridge st cell) extending around the first cell and a second ridge (46 around 2nd cell) extending around the second cell, and wherein the first ridge and the second ridge include a common portion (portion of 46 which extends between the 1st and 2nd cells) corresponding to the first common side wall (28), and wherein the first ridge has a triangular or generally triangular shaped cross section (para.16; i.e. the recess has slanted walls from 48 to 46 which would create a generally triangular cross section of the wall between the 1st & 2nd cells). Gibson does not disclose wherein the first ridge is a first hexagonal ridge that extends around only the first cell of the plurality of cells and wherein the second ridge is a second hexagonal ridge that extends around only the second cell of the plurality of cells. However, Inohara teaches a ground-engaging component having first and second cells which are hexagonal or rhombic, and first and second ridges extend around the first and second cells which are hexagonal or rhombic (as seen in Fig.13-14; Col.4, lines 54-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed the cells and ridges of Gibson to have a hexagonal shape, as taught by Inohara, in order to provide the desired traction shape for gripping a surface to avoid slipping in an unwanted manner.

Regarding Claim 11, Gibson discloses a ground-engaging component according to claim 9, wherein the first adjacent cell pair is located in a forefoot support area of the ground-engaging component (as seen in the annotated Figure associated with Claim 2 of Gibson above).



Regarding Claim 13, Gibson discloses a ground-engaging component according to claim 9, wherein the first adjacent cell pair is located in an arch support area of the ground-engaging component (as seen in the annotated Figure associated with Claim 2 of Gibson above & Fig.1, a same arrangement of a pair of cells can be found in the arch support area).

Regarding Claim 14, Gibson discloses a ground-engaging component according to claim 9, wherein the first surface (44 of first cell) and the second surface (44 of second cell) meet at a ridge (46), and wherein the ridge extends continuously from a first corner to a second corner (as seen in Fig.2, 46 extends from a first corner adjacent 42 to a second corner adjacent 42).

Regarding Claim 16, Gibson discloses a ground-engaging component according to claim 9, wherein the first cell is a first open cell and the second cell is a second open cell (as seen in Fig.2, the cells are open at a top portion).



    PNG
    media_image4.png
    430
    368
    media_image4.png
    Greyscale


Regarding Claim 18, Gibson discloses a ground-engaging component according to claim 9, wherein the first surface (44 of first cell) and the second surface (44 of second cell) meet at a ridge (46), and wherein at least a portion of the first surface is planar in a height dimension direction extending from the upper-facing surface toward the ridge (as seen in Fig.2; para.16).



7.	Claims 9-16 and 18 is/are rejected, insofar as is definite, under 35 U.S.C. 103 as being unpatentable over Wawrousek (US 2014/0182170).
Regarding Claims 9 and 10, Wawrousek discloses a ground engaging component  (Fig.26A) comprising: a ground-facing surface (i.e. bottom surface of solid rim area of 420); an upper-facing surface (i.e. top surface of 420) opposite the ground-facing surface; and a matrix structure (415,430) extending from the ground-facing surface and defining a plurality of cells (i.e. openings seen in Fig.26A), wherein the plurality of cells includes a first adjacent cell pair including a first cell and a second cell (see annotated Figure of Wawrousek associated with Claim 2; it is noted that any adjacent cells can be considered a “first adjacent cell pair” and the annotated Figure is illustrative of only two pairs), wherein the matrix structure includes a first common side wall (415) that extends between and separates the first cell and the second cell, wherein the first common side wall includes: (a) a first surface facing (i.e. surface of 415 facing 1st cell) facing the first cell and (b) a second surface (i.e. surface of 415 facing 2nd cell) facing the second cell, and wherein the first surface and the second surface slope toward one another in a direction from the upper-facing surface toward the ground-facing surface (as seen in Fig.18), where in the matrix structure defines a first ridge (i.e. top surface of 415 around 1st cell) extending around the first cell and a second ridge (i.e. top surface of 415 around 2nd cell) extending around the second cell, and wherein the first ridge and the second ridge include a common portion (i.e. top surface of 415 between the 1st & 2nd cells) corresponding to the first common side wall (415), and wherein the first ridge has a triangular or generally triangular shaped cross section (as st & 2nd cells). Wawrousek does not specifically disclose the embodiment of Fig.26A having the first ridge is a first hexagonal ridge that extends around only the first cell of the plurality of cells and the second ridge is a second hexagonal ridge that extends around only the second cell of the plurality of cells. However, Wawrousek does further teach that a hexagonal shape may be used to form the cells of the matrix structure, which would create hexagonal ridges around the first and second cells (para.240-241).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed the cells and ridges of Wawrousek to have a hexagonal shape, as further taught by Wawrousek, in order to provide the desired cell size and shape to form a lattice of cells providing the required level of support, flexibility, cushioning, and other structural, performance, and/or aesthetic parameters to different regions of a shoe sole.

Regarding Claim 11, Wawrousek discloses a ground-engaging component according to claim 9, wherein the first adjacent cell pair is located in a forefoot support area of the ground-engaging component (as seen in the annotated Figure associated with Claim 2 of Wawrousek above).

Regarding Claim 12, Wawrousek discloses a ground-engaging component according to claim 9, wherein the first adjacent cell pair is located in a heel support area 

Regarding Claim 13, Wawrousek discloses a ground-engaging component according to claim 9, wherein the first adjacent cell pair is located in an arch support area of the ground-engaging component (as seen in the annotated Figure associated with Claim 2 of Wawrousek above, a same arrangement of a pair of cells can be found in the arch support area).

Regarding Claim 14, Wawrousek discloses a ground-engaging component according to claim 9, wherein the first surface and the second surface meet at a ridge, and wherein the ridge extends continuously from a first corner to a second corner (see annotated Figure above).

Regarding Claim 15, Wawrousek discloses a ground-engaging component according to claim 14, wherein the ridge curves toward the upper-facing surface to define a local maxima between the first corner and the second corner (as seen in the annotated Figure above).

Regarding Claim 16, Wawrousek discloses a ground-engaging component according to claim 9, wherein the first cell is a first open cell and the second cell is a second open cell (as seen in Fig.26A, the cells are open at a top portion).

Regarding Claim 18, Wawrousek discloses a ground-engaging component according to claim 9, wherein the first surface (i.e. surface of 415 facing 1st cell) and the second surface (i.e. surface of 415 facing 2nd cell) meet at a ridge (i.e. top surface of 415), and wherein at least a portion of the first surface is planar in a height dimension direction extending from the upper-facing surface toward the ridge (as seen in Fig.17J & 17M-P & annotated Figure 18 of Wawrousek associated with Claim 2 above).


Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732